May 2, 2017 STRATEGIC FUNDS, INC. -Dreyfus Active MidCap Fund Supplement to Current Summary Prospectus and Statutory Prospectuses The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by the Active Equity Team of Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus. The team members are C. Wesley Boggs, William S. Cazalet, CAIA, Ronald P. Gala, CFA, Peter D. Goslin, CFA and Syed A. Zamil, CFA. Messrs. Boggs and Gala have each served as a primary portfolio manager of the fund since February 2009 and May 2012, respectively, Mr. Cazalet has served as a primary portfolio manager of the fund since December 2014, and Messrs. Goslin and Zamil have each served as a primary portfolio manager of the fund since March 2017. Mr. Boggs is a vice president and senior portfolio manager at Mellon Capital. Mr. Cazalet is a managing director and head of active equity strategies at Mellon Capital. Mr.
